06/01/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0086



                                    No. DA 21-0086


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

LUKE STROMMEN,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including July 1, 2022, within which to prepare, serve, and file its response

brief.




MPD                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                              June 1 2022